Case: 5:21-cv-00823-JRA Doc #: 1-12 Filed: 04/19/21 1 of 3. PageID #: 89




              EXHIBIT L
      Case: 5:21-cv-00823-JRA Doc #: 1-12 Filed: 04/19/21 2 of 3. PageID #: 90
                                                                              James E. von der Heydt
                                                                        200 Public Square, Suite 2300
                                                                         Cleveland, Ohio 44114-2378
                                                                           Direct Dial: 216.363.4160
                                                                                  Fax: 216.363.4588
                                                                      JvonderHeydt@beneschlaw.com
                                                                                                        , and




                                                 March 18, 2021



VIA FEDERAL EXPRESS AND ELECTRONIC MAIL

Barry Shain
Jeffrey Lee
Olympia Sports Company, Inc.
Brewster, NY 10509
barryshain@outlook.com
jlsyltex@gmail.com

Roger Heumann, CEO
Olympia Sports Company, Inc.
500 Executive Blvd
Elmsford, New York, 10523

Re:    Breach of Purchase Order Contract No. 28017 dated October 29, 2020 (the “Contract”)

Dear Mr. Heumann, Mr. Lee, and Mr. Shain:

         As you remember, I am litigation counsel to Natural Essentials, Inc. (“Natural Essentials”)
in litigation matters. Please provide this letter to legal counsel for Olympia Sports Company, Inc.
(“Olympia”) and send me his or her contact information for future communications about Natural
Essentials’ claim for damages arising from Olympia’s repudiation of the Contract.

        Tuesday, March 2, 2021, was the final reasonable date on which delivery could have been
made. Olympia’s material breach is no longer curable and the Contract is terminated. For the
avoidance of any doubt, as of Friday, March 12, Natural Essentials is now canceling the deal and
will pursue its damages. See UCC § 2-711(1)(b). It has determined the market price prevailing at
the moment of repudiation. See UCC § 2-713 (cash damages for price difference at time of
repudiation at place of failed delivery). As noted in my prior communication (attached Exhibit
A), the resulting claim is very substantial.

        Natural Essentials has been gravely damaged Olympia’s repudiation of the Contract. And
its claims go far beyond the roughly $790,000 that is the minimum baseline at issue from the
Contract breach. In document discovery and through sworn testimony from various personnel,
Natural Essentials will investigate the misallocation of actually received goods. And it will
determine how closely the diversion of Olympia’s inventory was linked with tortious interference




                                      www.beneschlaw.com
     Case: 5:21-cv-00823-JRA Doc #: 1-12 Filed: 04/19/21 3 of 3. PageID #: 91

March 18, 2021
Page 2


in favor of other providers, profoundly disrupting Natural Essentials’ relationship with the State
of Texas.

        Regardless of whether Olympia or its agents were involved with what now plainly amounts
to the theft of the Texas business, Olympia is responsible as a matter of pure contract law for the
consequential damages to Natural Essentials’ business prospects. See § 2-715(2)(a). Olympia
“had reason to know” of the customer relationship that it was undermining by its willful breach,
and all of Natural Essentials’ lost profits – roughly $5,070,000, reflecting a price delta of $15.23
minus $11.85, times at least 1,500,000 boxes – are recoverable.

       This letter waives none of Natural Essentials’ rights, and all of them are reserved. We look
forward to hearing from your counsel by Monday. If Natural Essentials does not receive a tender
of an appropriate amount to resolve the repudiation claim by 5 pm on March 22, 2021, Natural
Essentials intends to pursue in an appropriate forum all its remedies for all its losses.



                                                 BENESCH, FRIEDLANDER,
                                                  COPLAN & ARONOFF LLP

                                                 /s/ James E. von der Heydt
                                                 James E. von der Heydt
